Exhibit 10.3





February 8, 2016


Mr. Michael McAndrew
c/o Black Box Network Services, Inc. -
Government Solutions
1010 Haley Road
Murfreesboro, TN 37129


Re: Separation


Dear Mike:


In order to provide for an orderly transition, this letter agreement is to
confirm our understanding regarding your separation from Black Box Corporation
(“Black Box”) and its subsidiaries (the “Company”). Reference is hereby made to
the Agreement dated April 1, 2013 by and between Black Box and you (“Your
Agreement”). Black Box hereby advises you to have this letter agreement,
including the Release Agreement (as defined below) attached hereto, reviewed by
your attorney.


Accordingly, for good and valuable consideration, intending to be legally bound,
and in connection with your pending separation of employment from the Company,
Black Box and you agree as follows:


1.
This letter agreement is an amendment to Your Agreement which, except as
necessary to give effect to the provisions of this letter agreement, shall
remain in full force and effect in accordance with its terms. For avoidance of
doubt, you acknowledge and agree that Sections 4 and 8 of Your Agreement remain
in full force and effect.

2.
You will remain the President and Chief Executive Officer of Black Box (“CEO”)
until February 28, 2016. You acknowledge and agree that the Board of Directors
of Black Box (the “Board”) has appointed another person to serve as President
and CEO as of February 29, 2016. You agree that neither this event nor the
corresponding re-assignment of your authorities, duties or responsibilities in
connection therewith will serve as “Good Reason for Termination” under Your
Agreement.

3.
Your employment with the Company will voluntarily end in accordance with
Retirement (as defined in Your Agreement) and your Date of Termination (as
defined in Your Agreement) shall be June 3, 2016 (“Your Retirement Date”). You
shall be available to assist the CEO from and after February 29, 2016 through
Your Retirement Date. For the avoidance of doubt, you agree that (a) in
accordance with Section 3(a)(iii) of Your Agreement, the termination of your
employment on Your Retirement Date will not entitle you to any additional
compensation under Your Agreement; and (b) notwithstanding the foregoing, you
and Black Box retain the right to terminate your employment sooner in accordance
with the terms of Your Agreement, as modified by this letter agreement.

4.
You hereby agree that you are resigning from the Board effective February 29,
2016. You acknowledge and agree that the Board is not required to nominate you
for election as a director of Black Box at the next annual meeting of
stockholders expected to be held in August 2016. You agree that neither your
resignation from the Board nor the Board’s failure to so nominate you will serve
as “Good Reason for Termination” under Your Agreement.

5.
You agree that, effective as of February 29, 2016, you will be treated as having
voluntarily resigned all positions with the Company, other than as an employee,
including as a director, officer and/or manager of Black Box and all direct or
indirect subsidiary of Black Box (for this purpose, including Genesis Networks
Integration Services, LLC). You agree to promptly execute and deliver to the
Company any and all documents reasonably requested by the Company in order to
effect the foregoing resignations.

6.
Your base salary in effect as of the date hereof shall remain your base salary
through Your Retirement Date. All of your existing cash and stock incentive
awards shall be governed by the terms of their respective agreements and the
1992 Stock Option Plan, as amended, or the 2008 Long-Term Incentive Plan
(collectively, the “Plans”), as the case may be. If you remain employed through
Your Retirement Date, you shall be deemed to have retired for purposes of all
the awards granted to you under the Plans. You understand that you are not
entitled to receive any additional awards under the Plans or otherwise.

7.
For avoidance of doubt, you will be entitled to receive any bonus earned under
the Annual Incentive Plan for the fiscal year ending March 31, 2016 unless you
are terminated due to Cause for Termination as defined in Your Agreement (other
than clause (i) thereof).





--------------------------------------------------------------------------------

Exhibit 10.3



8.
In consideration for Black Box’s willingness to execute this letter agreement
and continue your employment through Your Retirement Date, thereby giving you
the opportunity to receive additional compensation that you may not otherwise
have received, you agree to sign and deliver to the Company an Agreement and
General Release in the form attached hereto as Exhibit A, modified as necessary,
in the reasonable determination of Black Box, to comply with law as of Your
Retirement Date and with all blanks appropriately completed (the “Release
Agreement”). You shall sign the Release Agreement on or within 21 days after
Your Retirement Date. If you fail to timely sign or deliver to the Company the
Release Agreement, or if you effectively revoke the Release Agreement in
accordance with its terms, then you agree to immediately reimburse the Company
an amount in cash equal to your base salary from the date of this letter
agreement through Your Retirement Date plus the value of any incentive awards
paid out to you in 2016 (less an amount equal to the minimum wage for the hours
you worked during such period).

9.
You acknowledge and agree that the Company will be required to file this letter
agreement, including Exhibit A hereto, with the Securities and Exchange
Commission making such documents available to the public.

10.
Your Agreement and this letter agreement shall be construed in accordance with
and governed by the internal laws of the Commonwealth of Pennsylvania without
regard to its conflicts of laws provisions.

11.
Your Agreement, along with this letter agreement, constitute the entire
understanding of the parties hereto with respect to the subject matter hereof
and may only be amended or modified by written agreement signed by the parties
hereto.

12.
The invalidity or unenforceability of any provisions of this letter agreement
shall not affect the validity or enforceability of any other provision of this
letter agreement, which shall remain in full force and effect.

13.
This letter agreement may be executed in counterparts which, taken together,
shall constitute one and the same instrument.



    
[Remainder of Page Intentionally Blank]




--------------------------------------------------------------------------------

Exhibit 10.3



Please indicate your agreement with the foregoing by signing below.


Very truly yours,


BLACK BOX CORPORATION




By: /s/ Thomas G. Greig    
Thomas G. Greig
Chairman of the Board


Date: February 8, 2016




AGREED TO AND ACCEPTED BY:




/s/ Michael McAndrew            
Michael McAndrew


Date: February 9, 2016




